 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    DEBORAH M. COOK,                              No. 2:18-cv-01182-MCE-KJN
12                     Plaintiff,
13           v.                                     ORDER
14    UPS CARTAGE SERVICES, INC.,
      et al.,
15
                       Defendants.
16

17
18          By way of the present action, Plaintiff Deborah M. Cook (“Plaintiff”) pursues state

19   law claims for, among other things, wrongful termination, failure to prevent

20   discrimination, defamation, and intentional infliction of emotional distress. On October

21   16, 2018, this Court dismissed Plaintiff’s third and fourth causes of action with final leave

22   to amend and advised Plaintiff that “[i]f no amended complaint is timely filed, the causes

23   of action dismissed by virtue of this Order will be deemed dismissed with prejudice upon

24   no further notice to the parties.” ECF No. 26 at 4.

25   ///

26   ///

27   ///

28   ///
                                                    1
 1         No amended complaint has been filed, and those causes of action previously
 2   dismissed by the Court are hereby deemed dismissed with prejudice. This case shall
 3   proceed on Plaintiff’s remaining claims.
 4         IT IS SO ORDERED.
 5   Dated: December 30, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                2
